Citation Nr: 0108058	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-10 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the character of the appellant's spouse's discharge 
from military service constitutes a bar to Department of 
Veterans Affairs (VA) benefits.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The appellant's spouse had active military service from 
December 16, 1941 to April 22, 1942, and from August 6, 1945 
to August 30, 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision from the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant requested a hearing before the Board in May 
2000; however, she subsequently withdrew that request.  
38 C.F.R. § 20.704(e) (2000).  


FINDINGS OF FACT

1.  The appellant's spouse served on active duty from 
December 16, 1941 to April 22, 1942, and from August 6, 1945 
to August 30, 1945.  

2.  The appellant's spouse was dishonorably discharged as a 
result of being absent without leave (AWOL) from August 31, 
1945 to June 19, 1946.  

3.  The appellant's spouse was not discharged because of a 
minor offense.  


CONCLUSION OF LAW

The character of discharge from service constitutes a bar to 
the receipt of VA benefits.  38 U.S.C.A. §§ 101(2), 5303 
(West 1991); 38 C.F.R. § 3.12 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

According to the service department's certification, the 
appellant's spouse had active service from December 16, 1941 
to April 22, 1942, and from August 6, 1945 to August 30, 
1945.  

It was noted that the appellant's spouse was missing from 
April 9, 1942 to April 22, 1942.  It was determined that he 
was enroute home after evading capture by the enemy.  From 
April 23, 1942 to August 5, 1945 he was listed as engaged in 
civilian pursuits, and not engaged in military activities.  
He was listed as AWOL from August 31, 1945 to June 19, 1946.  
His separation was made without honor.  Another service 
document indicates that he was dishonorably discharged as a 
result of being AWOL.  

In the Affidavit for Philippine Army Personnel, the 
appellant's spouse reported that his unit surrendered to the 
enemy on April 9, 1942 and that he was a prisoner of war 
(POW) until June 1942 when he escaped.  He reported that he 
was an unemployed civilian from June 1942 to August 1945, and 
that he re-entered military service on August 6, 1945.  He 
made no reference to his service after this point, including 
his date of separation.  

In June 1956 the appellant's spouse submitted a form (General 
Order (GO) #954) that purportedly amended his dishonorable 
discharge to honorable.  In June 1956 this information was 
forwarded to the service department.  In November 1957 the 
service department responded that the prior authority for 
separation was not affected by the above-mentioned document.  


In April 1958 the appellant's spouse stated that he was not 
actually absent for the entire period from August 31, 1945 to 
June 19, 1946.  He stated that he was only briefly absent for 
a little over 10 days, then returned and was reprocessed as a 
newcomer.  He indicated that he was honorably discharged in 
June 1946.  

In August 1959 the appellant's spouse again contended that he 
was actually discharged in June 1946, but that he had lost 
his official discharge certificate.  In lieu of this, he 
again offered the evidence of his upgraded discharge which he 
had previously submitted.  In August 1959, the RO continued 
its denial of his claim.  

The appellant's spouse passed away in February 1965.  

In April 1999 the appellant submitted her application for 
dependency and indemnity compensation (DIC).  Submitted with 
this application was a February 1995 certification of service 
indicating that the appellant's spouse was admitted into 
service in December 1941, processed on August 30, 1945, and 
separated in June 1946.  

In September 1999 the RO notified the appellant of the 
regulations pertaining to character of discharge and of the 
evidence that could be submitted to help substantiate her 
claim.  

In response, the appellant submitted a statement as well as 
an affidavit discussing her spouse's sickness in October 1942 
following his escape from the enemy.  





In March 2000 the appellant submitted a January 2000 medical 
certificate from Dr. VBRE.  In this certificate, Dr. VBRE 
reported that she had treated the appellant's spouse from 
1945 to 1946 for beri beri heart disease, pulmonary 
tuberculosis, generalized body weakness, and septic 
insufficiency.  

The appellant contended that this constituted evidence that 
her husband had gone AWOL due to illness and that he was 
under medical treatment while AWOL.  She wrote that his 
illnesses were the reason why he failed to report to Military 
Control at the time he was separated from the service.  

The appellant made the same contention in her substantive 
appeal, contending that sickness caused her husband to go 
AWOL and that these were reasonable reasons for going AWOL.  


Criteria

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay DIC benefits to such veteran's surviving spouse, 
children, and parents.  38 U.S.C.A. § 1310 (West 1991).  

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991);  38 C.F.R. 
§ 3.1(d) (2000).  

If the former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  A discharge under honorable 
conditions is binding on the Department of Veterans Affairs 
as to character of discharge.  38 C.F.R. § 3.12(a).  

A discharge or release from service under certain conditions 
is considered to have been issued under dishonorable 
conditions unless it is found that the person was insane at 
the time of commission of the offenses causing such release 
or discharge.  38 C.F.R. § 3.12(b).  

Types of discharge deemed dishonorable for VA purposes 
include, in pertinent part, discharge under other than 
honorable conditions, if it is determined that such a 
discharge was issued because of willful and persistent 
misconduct.  A discharge because of a minor offense will not, 
however, be considered willful and persistent misconduct if 
service was otherwise honest, faithful and meritorious.  
38 C.F.R. § 3.12(d)(4).  


Analysis

Character of Discharge

The Board notes at the outset that the only applicable 
discharge condition of 38 C.F.R. § 3.12 applicable to this 
case appears to be 38 C.F.R. § 3.12(d)(4) for an other than 
honorable discharge due to willful and persistent misconduct.  



While the record establishes that the appellant's spouse was 
discharged due to going AWOL, the Board stresses that 
38 C.F.R. § 3.12(c)(6) is not for application in this case.  
This section applies to discharge by reason of a discharge 
under other than honorable conditions issued as a result of 
AWOL for a continuous period of at least 180 days.  

However, it does not apply in this case because this section 
only applies to Vietnam era veterans who had deserted (as 
indicated by an AWOL status of 180 days or more) and, 
therefore, had received other than honorable discharges or 
worse, but who subsequently had their original discharges 
upgraded under the amnesty programs listed under 38 C.F.R. 
§ 3.12(h).  38 C.F.R. § 3.12(c)(4); see Winter v. Principi, 
4 Vet. App. 29, 31 (1993).  Therefore, section 3.12(c)(6) has 
no application to the issue at hand.  Id.  

As was stated above, the appellant's spouse was issued a 
dishonorable discharge due to going AWOL from August 1945 to 
June 1946.  This AWOL did not terminate because of the 
appellant's spouse's own volition.  

The appellant's contention that there were mitigating reasons 
(illnesses) for her husband's AWOL is not applicable to this 
claim.  

First, as was stated above, the mitigation provisions 
pertaining to AWOL do not apply to her spouse.  See 38 C.F.R. 
§ 3.12(c)(6); Winter, supra (holding that these provisions 
pertain solely to Vietnam-era veterans who received other 
than honorable discharges stemming from extended periods of 
AWOL).  


Second, the defenses or exceptions pertaining to an other 
than honorable discharge are not applicable in this case.  
That is, the appellant has not claimed, and the evidence 
makes no indication, that her spouse was insane at the time 
he went AWOL.  38 C.F.R. § 3.12(b).  

The "minor offense" exception provided in 38 C.F.R. 
§ 3.12(d)(4) is also not for application because, as held by 
the United States Court of Appeals for Veterans Claims 
(Court), unauthorized absence is the type of offense that 
would interfere with and preclude the performance of an 
appellant's military duties and thus cannot constitute a 
minor offense.  See Struck v. Brown, 9 Vet. App. 145, 153 
(1996), citing to Stringham v. Brown, 8 Vet. App. 445, 448 
(1995) and Winter v. Principi, 4 Vet. App. 29 (1993).  
Therefore, application of the minor offense exception is 
precluded in this instance.  See Winter 4 Vet. App. at 32.  

Thus, based on all of the foregoing, the Board finds that the 
discharge of the appellant's husband from military service in 
June 1946 due to his going AWOL constituted willful and 
persistent misconduct, and was therefore dishonorable for the 
purpose of VA benefits.  Therefore, basic eligibility for VA 
benefits is denied as there is a character of discharge bar 
for such benefits.  38 C.F.R. § 3.12.  


Additional Matter: Duty to Assist

In rendering the above decision, the Board has considered the 
impact of the new duty to assist law.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  

The scope of the new duty to assist law with respect to the 
type of claim at issue is unclear.  While she is applying for 
DIC benefits, the issue in this case is not her entitlement 
to benefits, but rather whether basic eligibility has even 
been established.  However, assuming its applicability, the 
Board is of the opinion that the duty to assist under the new 
law has been satisfied.  

The RO has provided adequate notice of what is required to 
substantiate her claim.  In particular, she was advised to 
submit or identify evidence that could establish that her 
husband's service was honorable.  Moreover, she has been 
afforded the opportunity to submit evidence and argument on 
the merits of the issues on appeal, and has done so.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).  

The RO has made reasonable efforts to obtain relevant 
evidence necessary to substantiate the appellant's claim, 
including any relevant records adequately identified by the 
appellant as well as authorized by her to be obtained.  



In this case, the service records are on file, and the 
service department has already made two certifications of the 
appellant's husband's service.  

The RO has not attempted to obtain records from Dr. VBRE 
pertaining to her purported treatment of the appellant's 
spouse while he was AWOL.  The Board is of the opinion that 
the duty to assist does not attach to these records because 
there is no reasonable possibility that they would 
substantiate her claim.  

As was stated above, the mitigating factors provided under 
38 C.F.R. § 3.12(c)(6) do not apply in this case, and Dr. 
VBRE medical certificate makes no indication that the 
appellant's spouse was being treated for a mental disability 
that rendered him insane at the time he went AWOL.  Nor is 
there any other evidence on file that makes such an 
indication.  See 38 C.F.R. § 3.12(b).  

Finally, as was stated above, the other "minor offense" 
exception as been found to be not applicable in this case, 
and it is unclear whether these records would be relevant 
even if it were applicable.  

Such records are therefore not relevant to the issue on 
appeal, and the duty to assist does not attach to them.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C.A. § 5103A).  

The new duty to assist law also does not require the ordering 
of a medical opinion because the issue in this case does not 
turn on a medical question, as demonstrated above.  Id.  

In light of the foregoing, the Board is satisfied that all 
relevant facts were adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist the appellant as mandated by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).  

In this case, the Board finds that the appellant is not 
prejudiced by its consideration of her claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to the appellant under this new legislation.  
Moreover, the appellant has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the appellant will not be prejudiced by its 
actions and that a remand for adjudication by the RO would 
only serve to further delay resolution of the appellant's 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

The character of the appellant's spouse's discharge from 
military service constitutes a bar to Department of Veterans 
Affairs (VA) benefits.  The appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

